717 S.E.2d 391 (2011)
STATE
v.
Jackie SANDERS.
No. 251P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Jackie Sanders, Polkton, for Sanders, Jackie.
*392 Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
John Snyder, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 20th of June 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."